United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2873
                                   ___________

Kenneth R. James,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
T. C. Outlaw, Warden,                   * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 3, 2005
                                Filed: August 9, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Kenneth James appeals the district court’s1 denial of his motion to reopen his
28 U.S.C. § 2241 petition, in which he had alleged the wrongful revocation of good-
time credits. Having carefully reviewed the record, we conclude the case is moot:
James was released from prison while the appeal was pending, return of the good-
time credits at issue would have no effect on his current term of supervised release,
and at this time we see no collateral consequences from the challenged disciplinary
action. See United States v. Johnson, 529 U.S. 53, 54-59 (2000) (supervised release

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
begins when prisoner is released from prison; excess prison time served cannot offset
term of supervised release); cf. Leonard v. Nix, 55 F.3d 370, 372-73 (8th Cir. 1995)
(release of prisoner (subsequently reincarcerated) did not moot habeas petition where
challenged disciplinary had collateral consequences).

      Accordingly, we dismiss this appeal.
                     ______________________________




                                         -2-